UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6838


JOHN E. HILL,

                  Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01274-LMB-TRJ)


Submitted:    November 17, 2009             Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    E.   Hill    seeks     to    appeal      the    district      court’s

order denying relief on his Fed. R. Crim. P. 60(b) motion for

reconsideration of the denial of his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial        showing       of    the      denial    of     a

constitutional      right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner     satisfies       this        standard       by     demonstrating           that

reasonable    jurists       would    find       that    any     assessment        of     the

constitutional      claims    by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We

have independently reviewed the record and conclude that Hill

has not made the requisite showing.                      Accordingly, we deny a

certificate    of    appealability         and      dismiss        the   appeal.          We

dispense     with    oral    argument       because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED

                                           2